
	

113 HR 1399 IH: Hydrographic Services Improvement Amendments Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1399
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To reauthorize the Hydrographic Services Improvement Act
		  of 1998, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hydrographic Services Improvement
			 Amendments Act of 2013.
		2.Reauthorization of
			 Hydrographic Services Improvement Act of 1998
			(a)ReauthorizationsSection 306 of the Hydrographic Services
			 Improvement Act of 1998 (33 U.S.C. 892d) is amended—
				(1)by inserting
			 before the text the following: (a)
			 In
			 general.—;
				(2)in subsection (a)
			 (as designated by the amendment made by paragraph (1))—
					(A)in paragraph (1),
			 by striking surveys— and all that follows through the end of the
			 paragraph and inserting surveys, $58,000,000 for each of fiscal years
			 2013 through 2017.;
					(B)in paragraph (2),
			 by striking vessels— and all that follows through the end of the
			 paragraph and inserting vessels, $34,020,000 for each of fiscal years
			 2013 through 2017.;
					(C)in paragraph (3), by striking
			 Administration— and all that follows through the end of the
			 paragraph and inserting Administration, $34,560,000 for each of fiscal
			 years 2013 through 2017.;
					(D)in paragraph (4),
			 by striking title— and all that follows through the end of the
			 paragraph and inserting title, $27,400,000 for each of fiscal years 2013
			 through 2017.; and
					(E)in paragraph (5),
			 by striking title— and all that follows through the end of the
			 paragraph and inserting title, $28,500,000 for each of fiscal years 2013
			 through 2017.; and
					(3)by adding at the
			 end the following new subsection:
					
						(b)Arctic
				programsOf the amount
				authorized by this section for each fiscal year—
							(1)$5,000,000 is authorized for use to acquire
				hydrographic data, provide hydrographic services, conduct coastal change
				analyses necessary to ensure safe navigation, and improve the management of
				coastal change in the Arctic; and
							(2)$2,000,000 is authorized for use to acquire
				hydrographic data and provide hydrographic services in the Arctic necessary to
				delineate the United States extended Continental
				Shelf.
							.
				(b)Limitation on
			 administrative expenses for surveysSection 306 of such Act (33
			 U.S.C. 892d) is further amended by adding at the end the following:
				
					(c)Limitation on
				administrative expenses for surveysOf amounts authorized by this
				section for each fiscal year for hydrographic surveys, not more than 5 percent
				is authorized for administrative
				costs.
					.
			3.GAO
			 studyThe Comptroller General
			 of the United States shall, by not later than 18 months after the date of
			 enactment of this Act—
			(1)conduct a study
			 comparing the unit costs of hydrographic surveys conducted by the National
			 Oceanic and Atmospheric Administration and the unit costs of procuring
			 performance of such surveys; and
			(2)report to the
			 Congress on the findings of such study.
			
